Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 7/6/21.  In the reply, the applicant amended claim 3 to obviate the 112 rejection; rejection withdrawn.  Claims 1-4 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Euro-Celtique S.A. (WO 2012/156317) (“Euro-Celtique”).
Euro-Celtique discloses: A method comprising: blowing, by a user or patient, both nasal passages to clear or eliminate nates from said nasal passages; placing a cranium of the user or patient in a sniffing position while sitting in an upright position; introducing liquid medication into one nostril of the nasal passage via a syringe (pg 11 lines 7-8), while the user or patient takes a deep breath and holds this breath to allow closure of nasal airways and prevent flow of liquid medication into oral airways of the patient (achieved also by “pressing the outside of the nose with a finger on the nostril to be closed”—substitute holding breath for physically blocking breath via pressure from finger); changing a cranium position of the user or patient such that said cranium is oriented downward, after a quantity of the liquid medication is introduced into the nasal passages via the syringe, and releasing the breath (if breath is held it naturally needs to be released at some point) to allow liquid to flow into a contra lateral nostril and oral cavity of the patient or user; allowing the liquid medication to flow into the oral mucosa and again into the contra lateral nostril after the user or patient ceases holding their breath (natural flow process); and blowing, by the user or patient, the nasal passage to expel the liquid medication (draining or blowing or wiping nose is natural and well known after something is inserted in nose).  For method see pg 40 lines 15-25. 

A dosage amount of the liquid medication is 2.5 ml. (approximate is not a defined limit and the claim doesn’t specify if the dosage of 2.5 ml is from one or both nostrils)  see pg 19 line 22 and 27-pg 20 line 2 (dosage is achieved via repeated titration pg 24 lines 15-10 through pg 31 for volumes administered experimentally).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Euro-Celtique in view of Immel (US 2011/0120456).
Euro-Celtique discloses the invention as substantially claimed but does not directly disclose the liquid medication comprises 2-5% lidocaine Hcl liquid.  Immel, in the analogous art, teaches a syringe to inject drug to a patient’s nasal cavity [0107] (the drug can be provided to the user as a syringe) [0109] (plunger of a syringe can be used to achieve the positive pressure).  Immel teaches a variety of useful liquid medications, including lidocaine [0133].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Euro-Celtique to deliver an appropriate dosage of lidocaine as taught by Immel as an obvious substitution of liquid medication.
Response to Arguments
Applicant argues that Euro-Celtique does not teach the user or patient taking a deep breath and holding this breath after the liquid medication is introduced into one nostril of the nasal passage via the syringe.  Examiner maintains that the technique in Euro-Celtique directly discloses to close one nostril with the device 
Applicant also argues that Euro-Celtique does not teach changing a cranium position of the user or patient such that said cranium is oriented downward after a quantity of the liquid medication is introduced into the nasal passages via the syringe (all while holding their breathe) and then releasing their breath.  Euro-Celtique is replete with examples of volumes and ranges of volumes experimentally used for administration.  These amounts to each single nostril is less than 250 microliters (pg. 20, line 9, for example).  Applicant’s claim 3 says that the amount of liquid medication is 2.5ml.  With this higher fluid amount, naturally some of the liquid will not be able to be held in the nose and will release into the oral cavity.  This is an obvious result of any fluid.  Further, it is obvious for a person to tilt their head forward to blow the nose which is applicant’s and Euro-Celtique’s last step.  Thus, orienting the cranium downward and releasing the breath are natural and obvious autonomous steps before blowing ones nose (see Euro-Celtique pg. 23 lines 6-15).  
For claim 4 Immel is used to modify Euro-Celtique for the feature of claim 4 only
Rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783